Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 1 of 19



                                                                         F$LEL-)F>
                                                                                 -'v,
                                                                                    '  --''    .w...                              r'
                                                                                                                                   --
                                                                                                                                 .x..7.
 W estonM sikita,pro se Plaintiff
 13 l05 SW ,l6thCourt
 Apt.1.208                                                                      ln
                                                                                 t'w
                                                                                 b !$
                                                                                    '!
                                                                                     :.
                                                                                      &
                                                                                      ?.,
                                                                                        r
                                                                                        k
                                                                                        t-
                                                                                         !
                                                                                         '.;.
                                                                                            j ),.
                                                                                                ;
                                                                                                e
                                                                                      -  .      .j
                                                                                                 y
                                                                                                 k
                                                                                                 i.    .                                  .
 Pem brokePines,Florida 33027                                                     F-. t a..... f..                                    tà
                                                                                                        4f ..
                                                                                                            ..l
                                                                                                              i.ii.L..
                                                                                                              '                       '
 wmsikita@ gmail.com                                                            ..t       (. . . .t.'
                                                                                    .1..:ï-
                                                                                          ,
                                                                                          .            )1c;1 $:.v r.                  ?'
                                                                                                                                      I
                                                                                                                                       k
                                                                                                                                       !
                                                                               .
                                                                               l
                                                                               '
                                                                               :
                                                                               -
                                                                               '     t
                                                                                     ' . k)?' t  '                                    )t
                                                                                            -..-....,-%...a.x,'
                                                                                                t , -r       kl.
                                                                                                               l
                                                                     L      ..
                                                                             n..
                                                                               Y-XQ      .. ,                  .-,
                                                                                                                 *'
                                                                                                                  Lrk.''.r
                                                                                                                         .   .
                                                                                                                                      .
                                                                                                                                      i

                          IN TH E U N IT ED STAT ES D IST RICT C O URT
                         FO R TH E SO UTH ER N D ISTR IC T O F FLO RID A
                               W ilkie D .Ferguson.Jr.U .S.Courthouse
                                      400 N orth M iam iA ventle
                                          M iam i.Fl-33128

 W EST O N M SIK ITA ,

         Plaintiff
                                                      :
                                                      :CivilAction No

 THOMAS
 USDEPARTMENT
        B.VILSACF
               OFASGECRETAR   Yg
                     R IC ULTU RE
                                                      :
 AN IM A L AN D PLA NT H EAL TH
 INSPECTION SERVICE(APHIV)
 U.S.D EPA R TM ENT O F A G R IC U LTUR E,                   Bench Decision Requested
         Defendant.

                                           CO M PLA IN T

                                    PR ELIM IN A RY STATEM EN T

 Thisisan em ploym ent-related action forviolations ofthe Plaintiff srights granted underTitle

 VlIoftheCivilRightsActof1964,asamended,42U.S.C.jj2000eetseq.(itl-itleVll'').
 Plaintiffwasdiscrim inated and retaliated againstbased on hisrace,nationalorigin,and prior

 protected EEO activitywhen:(1)onAugust7,2019,hisrequestforalateraltransferwasklenied;
 (2)from February 9.2016,throughJune2,2019,hewasrequiredtocarrytheworkloadoftwo
 positions;(3)onMay 15,2019,hewasissuedaLetterofReprimand'
                                                         s(4)on severaldates,he
 wassubjectedtovariousincidentsofharassment.includingbutnotlimitedto:(a)onAugust22,
 2019,amanagementofficialquestionedhim aboutleavingworkearly onAugust13-2019,(b)
 on July 12s2019,managem entsenthim athreateningemail,(c)on April16,20l9.managem ent
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 2 of 19




 denied hisrequestto m eetwith the Deputy Adm inistrator,(d)on M arch 15,2019-m anagement
  senthim aharassingemail,(e)onJanuary 29,20l9,afterhereturnedfrom sickleave.
  m anagem entordered him to presentdocum entation to confirm thathe had seen a m edical

  specialist-(t)onJanuary 18,2019,managementangrilystormedintohisofficeandina
  threatening tone.asked him ''W ho told you to contactthe A dm inistratorand D eputy

  Administrator?''(g)on January 7,2019,managementsenthim anemailsumm arizing com plaint

  from anothermanagementofficials(h)sinceJanuary2.20l9,managementhasfailedtorespond
  tovariousemailsfrom him,and(i).on December31,2018.management,yelledathim and told
  him ''lwillfix you ifyou failto obey m y orders''.''you are dum b''and asked him ''Did you

  follow m y orders?''

                                  JU RISD ICTION A N D V EN U E

  1.TheUnited StatesDistrictCourtforSouthem FloridahasjurisdictionpursuanttoTitleVIlof
  theCivilRightsActof1964,ascoditied,42U.S.C.jj2000eto2000c-17(race,color,gender,
  religion,nationalorigin).
  2.Thisappealstemstkom theApril29-2021pUS DepartmentofAgliculture(kûtJSDA'')Final
  O rderincom orating al1claim s dism issed by the Adm inistrative Judge on A pril28,2021.The

  tm law fulem ploym entpracticesalleged below w ere com m itted and/orexecuted by supervisory

  personneloftheUSDA (sûtheemployer'').TheincidentsweredisclosedtoupperUSDA
  m anagem entthatincluded the A dm inistrator,Deputy A dm inistrator,Executive Director,

  A ssociate D irector,and Florida State PlantHealth D irector.The claim sarise from events that

  took place betw een D ecem ber31,2018,and M ay 2020 in the facility located in M iam i,Florida.

  A ccordingly,the venue lies in the United States D istrictCourtforthe Southern Ilistrictof

  Florida.
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 3 of 19




                                          PA RTIES

       Thepro se Plaintiff,W eston M sikita,hereinaflerreferredto asPlaintiff.isan adultwho

       hasam ailing addressof13105 SW ,16thCourt, A pt.1-208,Pem broke Pines,Florida

                                 /z, agm ail.com .
       33027. Hisemailis:wmsikitar

       The D efendant,Thom as B.V ilsack'.isthe Secretary ofthe tJ.S.Depm-tl-nelltof

       Agriculture w ith the Headquarterat 1400 lndependence A ve.,S.W .PW ashingtonpDC

       20250.

       Atallrelevanttim es,Thom asD avid Farm er,G S-I3,w asN ationalO perations

       Director/Manager,FieldOperationssAnimalPlantHea1th lnspectionService(APl-IISI.
       USD A,Raleigh,N orth Carolina.

    4. Atallrelevanttim es,Louis V .V olpe,South Florida Pol4 Director,GS-13 w as Plaintiff s

       second line supervisorfrom m id-A ugust2016 atA PH IS,U SDA M iam ilnspection

       Station(PlS),Florida.
       Atallrelevanttimes,GabrielSanchez,PlantProtection and Quarantine(PPQ)
       Supervisor,G S-l2,atAPH IS,U SDA ,M iam iPIS,Florida,served as Plaintiff's firstline

       supervisor,from January 2018 to October 2019.

    6. Atal1relevanttim es,Rose Lopez.A ssistantDirector,M iam iPIS,Floridm G S 13,served

       as Plaintiffs firstline supervisorbetw een October2019 and M ay 2020.

       Atallrelevanttimes,John M cKemy wasaUSDA APHIS NationalM ycologist/plant

       Pathologistlocated attheNationalIdentiticationSelwices(NIS)inBeltsville-M D.
    8. Atallrelevanttim essM egan Rom berg w as a USDA A PHIS N ationalM ycologist/plant

       PathologistattheNationalldentification Servicesin Beltsville,M D.
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 4 of 19




    9. TheU.S.Departm entofAgriculture engagesin regulatingpoliciesand safkguarding of

        U S A griculture from harm fulpests and diseases,forthe purposes of-l-itle V lIof Civil

        RightsActof1964 and qualifiesasan employerwithin them eaning ofthe statuteand

        regulationsatissue in this case.

                                   STA TEM EN T O F FACTS

     10.The pro se Plaintiff,W eston M sikita,isofBlack race,born in Zam bia.

     l1.From October7,2013,to M ay l8,2020,Plaintiffwasem ployed asPlantPathology

        ldentifier,GS-I1bytheU.S.DepartmentofAgriculture.PlantProtectionand Quarantine
        (PPQ),FieldOperations,andbasedatMiamiPIS. ThereweretwoPlantPathology
        Identifiers stationed atthe M iam iPlantlnspection Station:Plaintiffand Frederick

        Zimmerman(CaucasianAmerica),untilZimmermanwaspromotedtoGS-13position
        and transferred to N lS headquartersin Riverdale,M D ,in A ugust2016. Zim m erm an

        wasnotreplaceduntilJune2,2019,whenM argaritaBateman(HispanicAmerican)was
        hired to t511the position thathad been leftvacantform ore than 2 years.

     12.M iam iPIS isthe busiestsl tion in the nation,processing over 1 billion plantunitsper

        year,consequently,two PlantPathology ldentifierpositions are assigned to processplant

        disease sam ples.

     13.On February l0,2016,Zimm ermanwasexcused by managem entfrom processing plant

        diseasesamples,leaving ththeavy work burden to Plaintiff.

     14.O n severaloccasionsbetw een 2017,and 2019,Plaintiff-disclosed to the ICSDA

        Administrator,USDA Deputy Administrator,and localm anagementofthe

        disproportionate workload involving two positionshe w asm ade to carry.
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 5 of 19




     l5.On April11,2019,Plaintiffrequested Volpeand Sanchez to meettheDeputy

        Administrator(DA)todiseussunequalworkdistributionandheavy workloadhewas
        carrying,thenon-return ofsamplesto build acollection ofpestsattheportsand

        appointmentofobjectivenationalspecialistswhocouldevaluatehiswork. AlIthethree
        issuesPlaintiffintended to presentto theDA werePlaintiff spriorEEO issues.

     16.On April16,2019,Sanchez and V olpe denied Plaintiff s requestto m eetthe DA .

        Plaintiffresponded to the denialby infonning V olpe and Sanchez thatthe issuesw ere too

        seriousto be ignored and thathe would contactthe DA him self.

     l7.OnApril25,2019,DaveFarmer(DirectorofFieldOperations.sentanemailtoa1l
        m anagem entconcerned w ith pestidentification,ttbalancing w orkload''am ong Plant

        Pathology ldentifiers,one ofthe EEO requests Plaintiffintended to seek the DA to

        resolve.

     18.On M ay 6,2019,Plaintiffcontacted the D A directly,requesting a m eeting.The DA

        responded im m ediately,inviting Plaintiffto m eeton M ay 30,2019,contsrm ing that

        Volpe and Sanchezweretheofficialsthatdenied Plaintiffto meettheDA.

     19.O n M ay 7 and 8,2019 respectively,Sanchez w rote the D eputy Adm inistratorsopposing

        each ofthe priorEEO issuesPlaintiffintended to presentto the m eeting w ith the Deputy

        Administratorscheduled forM ay 30,2019. Thisaction wasafurtherconfirmation that

        Volpeand Sanchezopposed PlaintiffspriorEEO activity,and did notwantPlaintiffto

        m eetthe D A .

    20.On M ay l5,2019,Sanchezfollowed hisopposition to PlaintiffspriorEE()activity by

        reprimanding Plaintiffforundergoing background investigation forafederalposition

        withtheDepartmentofHom eland Security,and allegation ofallowing theBackground
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 6 of 19




       Investigator,who w ascarrying security clearance,ofbreaching security ofa federal

       facility.

    21.On M ay 17,2019,Plaintiffrebutted thebasisforissuanceofthereprimandsand disclosed

       to the Adm inistratorand D eputy Adm inistratorthatthe reprim anded washarassm entfor

       hispriorEEO activity. No investigation ofVolpeand Sanchez wasconducted.

    22.On M ay 30,2019,PlaintiffmettheAssistantto the Deputy Administrator,and disclosed

       incidentsofharassm entby V olpe,Sanchez.Farm er,M cK em y and Rom berg,due to his

       priorEEO activity.He wasprom ised fora response from the D eputy Adlninistrator

       w ithin two weeks.He received no response.

    23.On June 2,2019,the vacantPlantPathology position atM iam iw asfilled. ltw asonce

       again an action m anagem enttook in response to Plaintiff srequestto m eetthe D A .

    24.Follow ing Plaintifpsm eeting the w ith the A ssistantto the D Amlocalm anagelnent

       increased surveillance ofPlaintiff.On severaldatesin June 2019,Plaintiffhealth took a

       dow nturn,forcing him to consultm edicalspecialists.

    25.On July 8,2019,Plaintiffrequested the Deputy Administratorforlateraltransferon

       medicalgroundsand incessantharassmentfrom M iamiportDirectorVolpe.I4ewas

       referredto contactCalvinShuler(AssociateDirector).
    26.O n July 12a2019,Plaintiffrequested the U SD A Resource M anagem entO ffice fora

       lateraltransfer,listing 5 approved lateraltransferports.Hewasdirected to seek support

       from theNationalAssociationofAgricultureEmployees(NAAEIPandtopresentthe
       NAAE supporttotheAssociateDirector(Calvin Shuler)andExecutiveDirector(Carlos
       M artinez).


                                               6
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 7 of 19




    27.On August6 and 8,2019,Plaintif-frequested Calvin Shuler,Associate Executive

       Director,fora lateraltranst-
                                  er,citing illhealth and harassm entfrom M iam iPlS Director,

       Volpe.

    28.On A ugust9,2019,Shulerdenied Plaintiff slateraltransferrequest.

    29.On August12,2019,Plaintiffstreatingphysician confirmed thatPlaintiffhad prostate

       cancer,high bloodpressure and intestinalbleeding,and wasadvised to seek radiation

       therapy.

    30.On August14,2019,Plaintiffwiththe supportoftheNAAE,requestedthe Executive

       Directorfora lateraltransferon m edicalgrounds,so thathe could be close to fàm ily

       m em bers and friendsw ho w ould transporthim forradiation therapy and provide him

       m entaland spiritualsupport.H e received no response from the Executive D irector.

    31.On September23,2019,Plaintiff'sphysician requested managem entto releasehim early

       from w ork so thathe could undergo radiation therapy.On the sam e day,Iàlaintiffstarted a

       five day a w eek radiation therapy to treatthe cancer. Radiation severely im pacted his

       hea1th:hisred blood celland whiteblood cellcountsplumm eted,and he frequently

       vom ited aftereach radiation session.

    32.On October 11,2019,localm anagem entrem oved Plaintiff from the 7a111to 3:30pm w ork

       scheduleand placed him on the 8 am to 4:30pm work schedule,claiming the7 am to

       3:30pm work scheduleneverexisted forM iami.M anagem ent'saction complicated

       Plaintiff s radiation therapy sessions. Plaintiffrequested fora six-m onth reasonable

       accom m odation to be placed back on the 7 am to 3:30pm w ork schedule.

    33.Between October2019and January 2020 John M cKemy and M egan Romberg retunwd

       plantdisease sam plesforM argarita Batem an,arecord 10 times.and none forPlaintiff.
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 8 of 19




    Plaintiff'Lb'PriorProtectedActivities
    34.On D ecem ber31,2018,Louis Volpe,yelled and referred to Plaintiffas ttdum be',and that

       hewould tûfix''him ifhefailed to follow hisorders. The incidentwhich wasreported to

       DeputyAdministrator(on May30.2019),theAssociateExecutiveDirector(August7,8,
       2019),andtheExecutiveDirector(August14,2019),followedPlaintiffsdisclosurethat
       M cKem y w as retaliating againstPlaintiffforprior EEO activity.

    35.On January 2,and 7,20l9,Plaintiffasserted hisprotected status by inform ing Volpe that

       heandtheNationalldentiticationServices(NlS)wereharassinghim forpriorEEO
       activity.On January 7,2019,Volpe characterized Plaintiff sassertion ofpriorEEO

       activity as tûnegative,derogatory,accusatory.and ltundennining the environm enf'.O n

       January 8,2019.V olpe im plored upperm anagem ent,he referred to asthe btunited Front''

       totistepbystep,explaintoM r.M sikitagplaintiffjwherehehasmadehiserrors''.The
       k:unitedFront''comprisedCalvin Shuler(AssociateDirector),DaveThomasFanner
       (DirectorofFieldOperations),RichardM iranda(FL StatePlantHea1thDirector),James
       W alker(FL AssistantPlantHea1thDirector),andGabrielSanchez(PPQ Supervisor).
    36.On January 8,2019,Volpe shed lighton the çûerrors''forw hich he soughtthe assistance

       ofthe tkunited Front''5specifying,ittheaccusationsofracialdiscrim inationhe isaccusing

       the N 1S are very serious and cannotbe taken lightly''.

    37.On January 18,2019,lwouisVolpe yelled and threatened Plaintiffforcopyingthe

       Adm inistratorand Deputy Administratoran emailin which Plaintiffrequested Volpeto

       justifytheextensionofthetimeframeofthetirstletterofreprimandfrom 18monthsto
       26months.Thetirstletterofreprimand(issuedto PlaintiffonFebruary 8,2017)wasa
       claim in Plaintiff spriorEEO activity.

                                                8
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 9 of 19




    38.On M arch21,2019,Sanchez solicitated theassistance ofDora M alykin,Caucasian

       attorney forU SD A ,and Eunice Cuthbert,African A m erican Em ployee Relations

       Specialist,to craft:ta deterrentm easure,severe enough to send a concrete m essage''.

       Sanchezrequestto M alykin and Cuthbertwasprompted by Plaintiff'sassertion ofhis

       priorEEO activity,and forundergoing backgrotlnd investigation foraposition with the

       D epartm entofHom eland Security.

    39.O n April16,2019,V olpe and Sanchez denied Plaintiff's requestto m eetthe D eputy

       A dm inistratorto seek solution to issuesrelated to hisprior EEO activity thatwere

       ham pering Plaintiff'sw ork and prom otion to a highergrade.

    40.O n M ay 6.2019,the A ssistantto the Deputy A dm inistrator agreed to m eetPlaintitTon

       M ay 30,2019.

    41.On M ay 7 and 8,2019 respectively,Sanchez w rote the D eputy Adm inistrator,opposing

       each ofthe priorEEO issues Plaintiffintended to presentto the m eeting w ith the Deptlty

       A dm inistratorscheduled forM ay 30,2019.

    42.On M ay 15,2019,Sanchezreprimanded Plaintiffon allegation offailure to notify

       m anagem entpriorto undergoing a background investigation fora position w ith the

       DepartmentofHomelandSecurity,andforseekingsecurityclearancetoexpandhisjob
       search.

    43.On M ay 17,2019,Plaintiffrebuttedthefalseaccusationsoftheletterofrepriluand,and

       specified he w asbeing harassed forpriorEEO activity.Plaintiffcopied the rebuttalto the

       USDA A dm inistrator,and Deputy Adm inistrator.

    44.OnAugust22,2019,SanchezorderedPlaintifftoiustify whyheleft7minutesearlyto
       exerciseintheparkinglot. W hereasPlaintiffwasorderedtojustit# hisneedtoexercise
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 10 of 19




        for 7 m inutes,m anagem entallowed em ployeesto play ping pong forunspecitsed period

        during work hours,claim ing thatplaying ping pong wasan allowance m anagem ent

        accorded em ployeesforttm entaland physicalallowance''ofthe em ployees.

     45.Between October2019 andJanuary 2020,John M cKemy and M egan Romberg returned

        sampleson 10 differentoccasionsforM argarita Bateman to helpherbuild acollection of

        pests atthe portbutreturned no sam ple forPlaintiff. Building a collection ofpests atthe

        portisa position requirem enttbrallldentifiers.

     46.On June 9,2020,Sanchezcontirmed to the Assistantto theDeputy Adm inistratorthat

        Plaintiffw as treated differently by M cK em y and Rom berg.



     Plaintijf''
               sPriorf'é'
                        f.ldisclosurestomanagement
     47.OnMay 29,2015,Plaintiffwroteane-mailtoPaulHornby(FL StatePlantDirector-
        retiredin2018),detailingincidentsofharassmenthewasfacingwiththeNlSandstated:
        tk-l-hereislittledoubtthatmyquesttoidentifyviruses...gellicitedbigotry,hatred,and
        racialprotiling''by John M cKemy and M egan Romberg atNIS.

     48.OnOctober2,2015,PlaintiffspokewithPedroM illan(histirstlinesupervisor- retired
        in 2016)andcomplainedaboutracialdiscriminationbyNIS,promptingM illantorequest
        DaveFarmer(NationalOperationsDirector),tomeetPlaintifftoresolvepotentialCivil
        Rightsviolation.Farm erdeclined to meetPlaintiff.

     49.O n October27,2015,Plaintiffspoke with Farm erand H ornby.im ploring them to find a

        solution to endtheharassm entfrom M cKem y and Rom berg.Theduo failed to intervene.

        Plaintiffinform ed Farm erthathe would tile a an EEO com plaint. M ilan provided



                                               10
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 11 of 19




        Plaintiffcontactinformation forEE()counselor.Plaintiffspokewith an E)
                                                                            '
                                                                            ,EO counselor

        aboutbeing racially discrim inated.

     50.On August7,2017,Plaintiffdisclosed in emailto Kevin Shea,tJSDA Adm inistratorof

        harassm ent,specitied thatitw as perpetrated by Fanner,M cKem y,Rom bergsCarlos

        Caraballo(Grstlinesupervisor-retired)forhispriorEEO activity.Noinvestigationwas
        conducted.

     51.O n Novem ber l6,20l7,Plaintiffdisclosed harassm entdue to priorEEO activity,to

         StuartBender,theAssistantSecretary ofAgriculture.Plaintif-fcopied thedisclosureto

         Kelvin Shea,and OsamaEl-lwissy(USDA DeputyAdministrator).
     52.On Decem ber30,2017,Plaintiffdisclosed various incidentsofharassm entby M cKem y

        and Rom berg,due to prior EEO activity in em ailto the A PHIS Violence Prevention U nit.

         Plaintiffcopied the disclosure to K elvin Shea,O sam a El-l-issy,and A ssistantSecretaries

         ofAgriculture,StuartBender,and Don Brice.N o investigation ofthe harassers was

         conducted.

  ParticularsofAllegations
  ThePlaintiffallegesthatbased on hisrace(Black),nationalorigin(Zambian),and his
  prior protected EEO activities,he w as discrim inated and retaliated againstw hen:

     53.On Decem ber31,2018,John M cKem y falsely reported him to V olpe thathe was not

         including rulerm easurem entson digitalim agessentto the N ationalIdentitication

         Services(NlS)fortsnalidentification.ThefalseallegationpromptedVolpet('cometo
         Plaintiff's oftice to yellathim calling him ù-dum b-- and thathe w ould -ûtix--him ifhe

         failed to obey his orders.Plaintiffreported the incidentsto the O ffice ofthe Deputy



                                                 11
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 12 of 19




        Adm inistrator.the Associate Executive.and the Executive Director.M anagem entdid not

        investigate Volpe.

    54.On January 2-and 7,20l9,Plaintiffrequested V olpe and Sanchez to treathim equally

       justastheyweretreatingMcKemyand Romberg.
    55.O n January 7 and 8,2019,V olpe called a m eeting ofthe bwunited Front--.a team

        com prising m anagem entofticials concerned w ith pestidentifscation-to itstep by step,

        explainto Mr.M sikitagplaintiff)wherehehasmadehiserrors''.Thebûerrors'-referenced
        werethe factthatPlaintiffhaddisclosed to Volpe thatheand theNIS wereharassing

        PlaintiffforpriorEEO activity.

    56.On January 18,2019,LouisV olpe angrily storm ed into Plaintiff'soffice and in a

        threatening tone,asked him ''W ho told you to contactthe A dm inistratorand D eputy

        Administrator?''Volpe wasprovoked by the factthatPlaintiffcopied the Administrator

        andDeputyAdministratorarequesthehadmadetoVolpetojustifytheextensionofthe
        time frameofthefirstletterofreprim and from 18 monthsto 26 months.The firstletterof

        reprimand wasPlaintiffspriorEEO activity.

    57.O n January 29,2019,afterPlaintiffreturned from sick leave,m anagem entordered him to

        presentdocum entation to contirm thathe had seen a m edicalspecialist. O n Septem ber

        27.2019-m anagem entdid notorderM argarita Batem an to presentdocum entation to

        confirm thatshe had seen a m edicalspecialistforan earinfection.

     58.On February 25-2019.M arch 7.and l5 respectively.Plaintiffunderw entbackground

        investigation fora position with theDepartmentofHom eland Security (DHS). Volpe

        and Sanchez accused Plaintiffoffailure to infbrm m anagem entofthe presence ofthe

        background il
                    w estigatoron federalfacility. Additionally-they portrayed the background

                                                12
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 13 of 19




        investigatorewho w as carrying a federally approved security clearance-as:1--Nrisitor--and

        thatthe w-visitor'-breached security by entering secure areasofa fkderalt-
                                                                                 ttcility.The

        background investigatoralso interview ed Fernando A ngelToro.a Hispanie technician.

        fbra position w ith D HS.AngelTore wasnotreprim anded noraccused ofallovving a

        --visitor''into secure areas ofthe facility.

     59.On M arch 21-2019.Sanchez solicitated the assistance ofDora M alykin and l'
                                                                                  lunice

        Cuthbertto craft-ûa severe and deterrentm easure--againstPlaintiffforundergoing

        background investigation fora position w ith DI-IS-and for-zbroaching abtlut

        discrim ination--.Sanchez characterized Plaintiffsdisclosure ofharassm elltlhlm the N IS

        as bwranted on abouthis issue w ith the Nationalldentifications Servicesdepartm entand

        how itw as one m ore thing againstW eston''.

     60.Between February l0n20 16.to June 2-2019
                                               .-Plaintiffcarried the w orkload f0rtwo Plant

        Pathology positions in the busiestportin the nation. O n severaloccasiolls.Plaintiff

        disclosed to m anagem entatlocaland nationallevels,the disproportionatt-svorkload he

        wasmadeto carry. On April11,2019-Plaintiffrequested Volpeand Smlchez.to meet

        theDeptltyAdministratortoresolvetheisstle-includingappointingobjectivenational
        specialists.and return ofsam plesto build a collection ofpests.The issuesallpertain to

        Plaintiff sprior EEO activity.

     61.O n April16,20l9.Sanchez and V olpe denied Plaintiffs requestto m eetthe lleputy

        Adm inistrator(DA)
     62.O n April25,2019,D ave Farm erk%balanced the workload--of PlantPathologq,ldentifiers

        in the nation. The action wasclearresponse to Plaintiff sdisclosure to V olpe and



                                                  13
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 14 of 19




       Sanchez thathe w ould seek the Deputy Adm inistratorto alleviate the heavy u orkload he

       had been carrying form ore than two years.

    63.O n M ay 7-and 8-2019.respectively-Sanchez w rote the oft-
                                                                ice ofthe D A oppklsing each

       ofthe EEO issuesPlaintiff soughtthe assistance ofthe D A to resolve.

    64.O n M ay l5,20l9,Sanchez reprim anded Plaintifffalsely accused Plaintifl-offailure to

       notify m anagem entpriorto undergoing a background investigation fbra position w ith the

       DepartmentofHomelandSecurity.andforseeking securityclearancetoexpandhisjob
       search.

    65.On M ay 17,2019,Plaintiffrebutted the false accusations ofthe Ietterofreprim and,and

       specified he w as being harassed forpriorEEO activity.Plaintiffcopied the rebuttalto the

       U SD A A dm inistrator,Deputy A dm inistrator.

    66.On M ay 30,20l9,PlaintiffmettheAssistantto the Deputy Adm inistrator,and

       enumerated incidentsofharassmentby Volpe,Sanchez,Dave Fanner,M cKem y,and

       Rom berg. He w asprom ised a response from the DA w ithin tw o w eeks. Follow ing the

       meetingwiththeAssistanttotheDA,Plaintiffwassubjectedtoincreasedsurveillanceby
       localm anagem ent.

    67.O n June 2,2019,the vacantPlantPathology position atM iam iw as filled,an action

       managementtook following Plaintiffsdisclosure to seektheintervention oftheDeputy'

       Administratorto alleviateaheavy workloadhe had carried form orethan two yearsin the

       busiestportin the nation.

    68.O n July l2-2019,m edicaltestsrevealed thatPlaintiffhad developed high prostate

       speciticantigens(PSA),high blood pressure and intestinalbleeding.


                                              14
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 15 of 19




     69.O n August7 and 8,2019,Plaintiffrequested lateraltransferon m edicalgrotlnds to be

        close to fam ily and friendsw ho would assisthim in hism edicaltreatm entanklrecovery.

     70.O n A ugust l2-2019,m edicaltests confirm ed Plaintiffhad prostate cancer-high blood

         pressure and intestinalbleeding.

     71.On A ugust 14,Plaintif-
                              fm ade the request.tirstw ith the O ffice ofthe Deputy

         Adm inistratorand then with the Executive D irector.He received no response from the

         E'xecutive Director.

     72.On O ctober 11,2019-m anagem entrem oved Plaintiffsfrom the 7am to 3:3()pm w ork

         schedulemplacing him on the 8am to 4:3()pm work schedtlle. 'l'he action com plicated and

         severely im pacted Plaintiffsradiation therapy forprostate cancer.

     73.OnAugust22,2019,Sanchezordered Plaintifftojustifywhyheleft7minutesearlyto
        exercise in the parking lotbutallowed otherem ployeesto play ping pong fbrunspecified

        period during work hours.A practice m anagem entconsidered necessary fbrt'm entaland

         physicalallow ance''ofthe em ployees.

     74.Septem ber23,2019,Plaintiffstreating physician requested m anagementto release

         Plaintiffearly t'
                         rom w ork so thathe could undergo radiation therapy.

     75.On O ctober 11-2019,m anagem entrem oved Plaintifffrom his7 am to 3:30pl11w ork

         schedule.claim ing the schedule neverexisted.The rem ovalfrom the 7am to 3:30pm

         work schedule com plicated Plaintifr s radiation treatm entschedule.


  OtherSimilarly Situated lndividuals

     (a)On February 10,2016.FrederickZimmerman,CaucasianAmericanbornPlantPathology
         Identifierwith no history ofEEO activity,wasremoved from processing diseases,


                                                 15
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 16 of 19




       leaving al1thework to Plaintiff.M iamiisthebusieststation in thenation,processing

       over 1billion ofplantunits.In early August2016,Zimm erman wasprom otedto GS-13

       position and transferred to Riverdale.M aryland.

    (b)Zimmerman wmsnotreplaced untilJune2,2019,when MargaritaBateman(Llispanic
       American born with no priorEEO activity),washired to serveassecond PlantPathology
       IdentifierforM iam iPIS.N o otherPlantPathology in the nation shouldered such aheavy

       work burden for such a long tim e.

    (c) M argaritaBateman,HispanicAmerican PlantPathology Identifierwith no histol'y of
       EEO activity fellil1on Septem ber27a2019.She reported to m anagem entaboutear

       infection problem . W hen she returned to w ork,she wasnotrequired to furnish doctor

       appointm ent.

    (d)FernandoAngelToro,HispanicAmericanTechnician underwentbackgrotlnd
       investigation by the sam e investigatorthatinvestigated Plaintifffora position with

       anotherAgency.A ngelToro was notreprim anded forundergoing a background

       investigation noraccused ofallowing aû'visitor''into secureareasofM iam iPIS.

    (e)Adam W allner,CaucasianAmericanborn EntomologyldentifieratMiamiwasoffered
       reasonable accom m odation and transferred to a differentporton ground ofhis fatherthat

       w asterm inally ill.

    (9 OnAugust22,2019,Plaintiffwasorderedtojustifywhy heleftwork 7minutesearlyto
       exercise in the parking lot.Regularexercise w as partofthe treatm entrecom m endation

       forprostate cancertherapy.W hereas m anagem entquestioned Plaintifffortaking 7

       m inutes to exercise,m anagem entallowed em ployees to play ping pong in the gym during



                                               16
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 17 of 19




        work hours forunspecified tim e and duration.M anagem entclaim ed itw as forthe m ental

        and physicalw ellbeing ofthe em ployee.

     (g)On October11,2019,Plaintiffwasremovedfrom the7am to3:30pm workscheduleon
        ground thatsuch a schedule neverexisted atM iam iPIS.YetRam on Dones

        (Entomologist)andLorenaDuarte(Technician)wereplacedonthe7am to3:30pm.Prior
        to Plaintiff srem ovalfrom the 7am to 3:30 pm schedule,m anagem entw as provided a

        requestti'
                 om Plaintiff s treating physician to release him early so thathe could undergo

        radiation therapy.

     (h)BetweenOctober2019andJanuary2020,JohnM cKemyandM eganRombergretumed
        sam ples forM argarita Batem an,a record 10 tim es to allow herto build a collection of

        pestsatthe port. N o sam ples were returned forPlaintiffsince February 10,20l6.

        Returnofsamplestobuildacollectionofpestsisrequirementstipulatedinthejob
        description fbr allldentifiers.

     (i) On June9,2020. Sanchezconfinned to theAssistantto theDeputy Adm inistratorthat
        M cKemy and Rombergtreated Plaintiffdifferently comparedto otherPlantPathology

        Identifiers in the nation.



        EXHAUSTION OF ADM IN ISTRATIVE REM EDJES
  Agency CJA'
            C NumberAPH IS-20l9-00839,
                                     .EE 0C.
                                           'No 510-2(
                                                    )20-0()084X

     76.On June 8,2019,Plaintiffcontacted the EEO counselorto tile EEO com plaintof

        discrim ination.OnJuly 11,2019,Plaintiffwasissued Noticeto File aFormalComplaint.

        Investigation ofthe com plaintw asconducted betw een Septem ber4,2019pand O ctober

        25,2019,and Reportoflnvestigation wasissued on October25,20l9. ()n April28,

                                                17
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 18 of 19




       2021,theAdm inistrative Judge assigned to thecase disnzissed the entirecomplaint

       w ithouta hearing.O n April29,2021,D efendantissued its FinalA gency Decision

       incorporatingtheEEOC AdministrativeJudge'ssummaryjudgment.


                                   REM EDIES and RELIEF

    77.Plaintiffseeksappropriate rem edies,pecuniary and non-pecuniary,including butnot

       limited $1400,Compensatory Dam agesbased on 79 employees,Attorney fees,forward

       and back pay.

                                     NO JUR Y D EM AN D

    78.The Plaintiffherein hereby a bench decision on a1lissues in this action.

       W HEREFORE,thePlaintiffrespectfully requeststhattheCourtenterjudgmentinhis
 favorand againstthe Defendant.



                                                       Respectfully Subm itted,


                                                   '


                                                       gsignedll/s/        ,f s
                                                                           . .
 D ate:April29,2021.                                                   '
                                                                             ? Pro Se
                                                       A ddress:l3105 SW 16thC'1'# 1,- 208
                                                                                    -


                                                       Pem broke Pines,FL 33027
                                                       Email:wmsikita/xmail.com
Case 1:21-cv-22812-JLK Document 1 Entered on FLSD Docket 08/03/2021 Page 19 of 19




                               CE RTIFICA TE O F SER V IC E

 1,the undersigned,hereby certify thattheabove wasserved on the entity identifsed below onthe
 date ofthe signature below by m eans indicated below :



          U S D ISTRICT CO UR T                    Attorney G eneralM enick B .G arland
          FOR TH E SO U TH ERN D ISTRICT O F       U .S.D epartm entofJustice
          FI,O RIDA                                950 Pennsylvania A venue,N W
          400North VtamiAvenue                     W ashington,DC 20530-0001
          M iam i,12:.33128
          Return Receipton date:          .        V ia Certified M ailReturn Receipt
                                                    O n date:         .

          V ia Certified M ailReturn Receipt          V ia Certified M ailReturn Receipt
          O n date:                                   O n date:
